Robertson, P.J.
We reverse and remand the trial court’s denial of defendant-appellant’s petition for post-conviction relief because of a failure in the record to affirmatively demonstrate any discussion of the defendant-appellant’s right to confront his accusers. Thomas v. State (1974), 159 Ind. App. 224, 306 N.E.2d 136; Ivers v. State (1974), 159 Ind. App. 655, 308 N.E.2d 72.
This cause is reversed and remanded with instructions to grant the petition for post-conviction relief by setting aside the guilty plea and all other proper relief consistent with this opinion.
Judgment reversed and remanded.
Lowdermilk and Lybrook, JJ., concur.
NOTE. — Reported at 317 N.E.2d 858.